Citation Nr: 1208049	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied entitlement to service connection for left ear hearing loss.

In February 2012, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Left ear hearing loss was first demonstrated years after service, is not the result of a disease or injury in active service, and is not proximately due to or the result of service-connected tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1112(a), 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in December 2009, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, he was advised to submit evidence in his possession in the December 2009 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the December 2009 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in February 2010 for his left ear hearing loss claim.  The Board also obtained a Veterans Health Administration opinion in December 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the February 2010 VA examination and medical opinion together with the December 2011 medical opinion are adequate, as they are predicated on an acuarate history that takes into acoutn the Veteran's reports and include a rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.



Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the central nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2011), which provides that hearing loss will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran claims entitlement to service connection for left ear hearing loss.  He served in the United States Navy from May 1955 to May 1959 as an aircraft electrical systems technician.  He reported exposure to aircraft engine noise without the use of hearing protection during service.  He is competent to report such exposure and is found to be credible.  Therefore, his exposure to acoustic trauma in service is conceded.  

The Veteran received a VA examination in February 2010, where puretone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105+
105+
105+
105+
105+

The Veteran did not have any speech recognition ability in the left ear and the examiner found profound hearing loss in the left ear.  The puretone thresholds recorded during the February 2010 VA examination are sufficient to qualify as a current disability under 38 C.F.R. § 3.385.

Therefore, the remaining question is whether current left ear hearing loss is etiologically related to the military acoustic trauma.  

Service treatment records demonstrate no complaints, treatment, or diagnosis of any hearing loss disorder.  During the enlistment examination in May 1955, an audiogram was not performed.  Whispered voice testing reportedly showed hearing that was "15/15".  A May 1959 separation examination revealed normal clinical examination of the interior and exterior canals and puretone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
+15
0
0
-5
+5

The puretone thresholds recorded at separation do not demonstrate a hearing loss disability under 38 C.F.R. § 3.385.  

The Veteran filed a claim for service connection for left ear hearing loss in November 2009, at which time he submitted a private audiogram conducted that same month.  The private audiogram and claim, submitted more than 50 years after discharge, are the first evidence of a left ear hearing loss disability of record.  The absence of any clinical evidence or complaints for many years after service is a factor that weighs against a finding of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In the November 2009 claim, the Veteran reported the onset of left ear hearing loss in 1960.  However, in January 2010, the Veteran reported that he developed a high pitched ringing in his left ear during service, at which point his hearing seemed normal.  Then, several years after discharge, the ringing changed frequency and he lost the hearing in his left ear.  He reported that he saw a specialist and was told after extensive testing that his left ear hearing loss was permanent and not treatable.  The Veteran has not identified this treatment provider and has not submitted the associated records.  

During a February 2010 VA examination, the Veteran reported high-pitched tinnitus from the time of military service until the early 1960s, when his hearing acuity suddenly changed and his tinnitus became a "white noise."  The examiner stated that the May 1959 separation examination revealed hearing acuity within normal limits.  

The VA examiner concluded that given the Veteran's report of left ear hearing loss onset several years after separation, both in the January 2010 statement and during the examination, and given that the audiogram performed at separation examination revealed hearing within normal limits, it was less likely as not that left ear hearing loss was related to military noise exposure.  The report further explained that the Veteran's reports were consistent with sudden sensorineural hearing loss, which occurs in the general population.   

The Veteran is competent to report symptoms such as decreased hearing acuity and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran has not specifically stated that he experienced a decrease in hearing acuity during service.  In fact, while his statements regarding when his hearing loss began have been inconsistent, he has always asserted that his decreased hearing began after service.  Moreover, a hearing loss disability for VA purposes is measured by auditory testing.  The Veteran is not competent to report that he sustained an auditory threshold shift demonstrating left ear hearing loss disability.  

Given the lack of medical evidence in support of the claim, the fact that left ear hearing acuity was within normal limits at discharge, and the absence of consistent reports of continuity, the evidence is against a finding of a nexus between the Veteran's current left ear hearing loss and in-service noise exposure.  

The February 2010 VA examiner concluded also that it was at least as likely as not that tinnitus was related to military noise exposure given the noise effects on cochlear structures and the fact that the Veteran reported tinnitus onset during service.  The examiner did not provide, nor did the claims file contain, an opinion, as to whether the Veteran's left ear hearing loss was proximately due to, or the result of, service-connected tinnitus.  As the Veteran had reported that his left ear hearing loss began after service when his tinnitus changed frequency or pitch, and tinnitus was a service-connected disability, the Board sought a Veterans Health Administration (VHA) opinion.    

In December 2011, a VA audiologist provided the opinion that left ear hearing loss was not proximately caused by or aggravated by service-connected tinnitus.  The audiologist stated that according to the Institute of Medicine's Report: Noise and Military Service: Implications for Hearing Loss and Tinnitus, tinnitus is considered a symptom rather than an illness.  The opinion stated that this was well documented in the medical literature.  As tinnitus is not an illness or a disease process, it would not cause sudden sensorineural hearing loss.  

The Veteran submitted a statement in January 2012 stating that it was never his intention to claim that tinnitus was the cause of left ear hearing loss and that he believed the opposite to be true.  

Therefore, based on the forgoing, the Board finds that the weight of the evidence is against finding that left ear hearing loss is proximately related to service-connected tinnitus.  

Finally, while the Veteran originally reported that his bilateral hearing loss began in 1960, he has since reported multiple times that his hearing loss began several years after service in the early 1960s.  He has never stated that his hearing loss began within one year of discharge.  Moreover, as noted above, he is not competent to report that the change in his hearing acuity rose to the level required to qualify for a hearing loss disability under 38 C.F.R. § 3.385.  There is no evidence of record demonstrating that left ear hearing loss began within one year of discharge.  Therefore, entitlement to service connection cannot be granted on a presumptive basis.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


